Citation Nr: 0901213	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In May 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Board observes that the veteran has effectively raised a 
claim for a total disability rating due to individual 
unemployability (TDIU rating) through his statements that his 
service-connected disabilities led him to retire.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Additionally, in his August 2006 substantive appeal (VA Form 
9), the veteran raised a claim of entitlement to service 
connection for impotence, secondary to his service-connected 
left lower extremity radiculopathy.  This claim has not yet 
been adjudicated by the RO.  Thus, claims for a TDIU rating 
and secondary service connection for impotence are REFERRED 
to the RO for appropriate action.  
 

FINDING OF FACT

The veteran's service-connected radiculopathy of the left 
lower extremity is productive of mild paralysis of the left 
leg, manifested by weakness in the left tibialis anterior 
muscle and limited dorsiflexion of the left foot, shooting 
pain and tingling in the lower left leg, numbness in the 
toes, and an altered gait.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8599-8520 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter, prior to the 
initial unfavorable rating decision issued in August 2005.  
In March 2006, he was sent notice with regard to the 
assignment of a disability rating and effective date, and a 
letter in accordance with the holding of Vasquez-Flores, 
which detailed the rating criteria under Diagnostic Code 
8520, was sent in July 2008.  

The Board observes that the pre-adjudicatory letter informed 
the veteran that he must demonstrate that his service-
connected disability had increased in severity, and provided 
examples of both lay and medical evidence he could submit in 
support of his claim.  With regard to the untimely notice as 
to disability ratings, effective dates, and applicable 
diagnostic codes, the Board finds no prejudice to the 
veteran, as discussed below.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in August 
2008, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the March 2006 
and July 2008 letters.  Therefore, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
the reports of June 2005 and August 2008 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The veteran's service-connected radiculopathy of the left 
lower extremity is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 
8599-8520.  The veteran contends that his disability results 
in pain and limitation of function more severe than is 
contemplated under the assigned rating.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  Mild incomplete paralysis of the sciatic 
nerve, sciatic radiculitis warrants a 10 percent rating.  
Moderate incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520-8720.

The veteran filed his claim in April 2005.  During the appeal 
period, he was afforded two VA examinations.  VA treatment 
records through June 2007 are also associated with the claims 
file.  A careful review of this evidence does not demonstrate 
that a disability rating in excess of 10 percent for the 
veteran's service-connected left lower extremity is 
warranted.

At a June 2005 VA examination, the veteran had subjective 
complaints of numbness in the left leg and tingling in the 
left lower leg, exacerbated by elevating his legs, as in a 
recliner, or by covering the leg with a blanket.  Objective 
examination revealed intact vibratory sensation, reflexes at 
2+, strength at 5/5, and a negative straight leg raise.  The 
examiner diagnosed L4 radiculopathy based on a January 2005 
EMG.  

In August 2008, the veteran reported shooting pains down both 
lower extremities, constant numbness in the great toe of the 
left foot and a sensation of weakness in the left leg.  
Objective evaluation revealed dorsiflexion of the foot 4/5 
due to impairment of the peroneal nerve.  Reflexes were 
normal. Gait was antalgic, favoring the left side.  An EMG 
revealed positive waves and motor instability in the left 
anterior tibialis (deep peroneal nerve L4-L5 nerve root 
innervation).  The examiner noted mild to severe impact on 
activities of daily living.  He found the veteran's 
disability, as demonstrated by weakness of the left tibialis 
anterior muscle, to be one of mild paralysis of the left leg, 
most likely due to the service-connected radiculopathy.

VA treatment records reflect that the veteran has sought 
treatment for neurological disorders of both the upper and 
lower extremities.  However, these treatment records do not 
reveal symptoms that are more severe than those observed and 
noted at the VA examinations discussed above.  Thus, these 
records will not be discussed in detail. 

The Board notes that the veteran suffers not only from 
radiculopathy of the left leg, but also from a left knee 
disability.  The Board finds that there is an inadequate 
basis in the record upon which to dissociate the veteran's 
symptoms of his left knee musculoskeletal disability and his 
left leg radiculopathy, to the extent that they overlap.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  
Specifically, the August 2008 VA examiner attributed the 
veteran's altered gait to both his left knee and left leg 
neurological disabilities; however, he did not indicate to 
what extent one or the other disability was responsible for 
the gait abnormality.  Therefore, the Board attributes the 
veteran's altered gait to his left lower extremity 
radiculopathy for the purposes of this decision. 

After having carefully reviewed the evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
is not warranted for the veteran's service-connected 
radiculopathy of the left lower extremity.  Despite the 
veteran's complaints, the competent medical evidence shows 
that his radiculopathy of the left lower extremity is 
productive of no more than mild paralysis of the left leg, 
manifested by weakness in the left tibialis anterior muscle 
and limited dorsiflexion of the left foot, shooting pain and 
tingling in the lower left leg, numbness in the toes, and an 
altered gait.  While these symptoms are not wholly sensory, 
they do not support a rating in excess of 10 percent.  
Although the August 2008 VA examiner found that the veteran's 
disability had mild to severe impact on activities of daily 
living, he specifically found that the veteran's paralysis is 
mild, and there is no medical evidence of record that 
suggests that the paralysis is of a moderate severity or 
worse so as to warrant a higher rating.

Based on the above, the Board finds that a rating in excess 
of 10 percent for service-connected radiculopathy of the left 
lower extremity is not supported in this case.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected left lower 
extremity radiculopathy.  Therefore, his claim must be 
denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected left lower extremity disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Although the veteran indicated that he retired 
due to his service-connected disabilities, there is no 
evidence that suggests that the veteran's left lower 
extremity radiculopathy resulted in repeated hospitalization 
or incapacitation to suggest that his disability is more 
severe or manifests than addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A rating in excess of 10 percent for service-connected 
radiculopathy of the left lower extremity is denied. 



____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


